DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 22-39 have been examined.  Claim 1-21 were cancelled in Preliminary Amendment dated 11/30/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 22-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,477,495 (‘495 patent).
  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 22-39 of the instant application are the broadening of 1-18 of ‘495 patent, as all limitations recited in claims 22-39 of the instant application are present in claims 11-18 of ‘495 patent.   Below is a side-by-side comparison between claim 22 of the instant application and claim 1 of ‘495 patent.

Claim 22 of instant application
Claim 1 of  9,477,495
22. A computer-implemented method, comprising: 
     receiving, from an application, a jar file having a class file including a list of methods and classes, the list of methods and classes including a method list and a class list;
     

1.  A computer-implemented method, comprising: 
     receiving, from an application, a jar file having a class file including a list of methods and classes, the list of methods and classes including a method list and a class list;  
    loading, in a batch, all the classes in the list of methods and classes;  
     performing first loop operations of a first loop until no new methods and classes are found, the first loop operations including:
          scanning each method within the method list, and
          adding new method(s) and/or class(es) to the list of methods and classes;

     executing a first loop that repeatedly performs first loop operations until no 
new methods and classes are found in the list of methods and classes, the first loop operations including: 
          scanning each method within the method list to identify new method(s) and/or class(es), and 
          modifying the list of methods and  classes by adding the identified new method(s) and/or class(es) to the list of  methods and classes;

     performing second loop operations of a second loop until no new static method byte codes are identified, the second loop operations including:
          adding identified new static method byte codes to the list of methods and classes,
          executing the first loop, and
          identifying any virtual method(s) and/or interface(s) accessed by the application;

     executing a second loop that repeatedly performs second loop operations until no new static method byte codes are identified, the second loop operations including; 
          scanning byte code of all the methods in classes that are already found to identify any new static method byte codes and 
to identify any virtual method(s) and/or interface(s) accessed by the application, 
          adding identified new static method byte codes to the list of methods and classes, and 
          executing the first loop;

     performing third loop operations of a third loop until no new virtual method(s) and/or interface(s) are identified, the third loop operations including:
          adding, for each of the new identified virtual method(s), all dispatch targets to the method list, and
         executing the second loop;
     executing a third loop that 
     repeatedly performs third loop operations until no new virtual method(s) and/or 
interface(s) are identified, the third loop operations including;  
          building, for each of the new identified virtual method(s) and/or interface(s), a class hierarchy of the currently loaded classes to provide a mapping from a method to a set of classes the method could target, the class hierarchy describing how the classes within the list of classes are related to one another, 
          adding, for each of the new identified virtual method(s), all dispatch targets to the method list, and 
          executing the second loop;

     recording, as a conservative class list, the class list as modified by the loop operations; 

     recording, as a conservative class 
list, the modified list of classes; 
     forwarding, to the application, the conservative class list.

     forwarding, to the application, the 
conservative class list.


Claims 22-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,528,363 (‘363 patent).
  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 22-39 of the instant application are the broadening of 1-18 of ‘363 patent, as all limitations recited in claims 22-39 of the instant application are present in claims 11-18 of ‘363 patent.   Below is a side-by-side comparison between claim 22 of the instant application and claim 1 of ‘363 patent.

Claim 22 of instant application
Claim 1 of  10,528,363
22. A computer-implemented method, comprising: 
     receiving, from an application, a jar file having a class file including a list of methods and classes, the list of methods and classes including a method list and a class list;
     

1. A computer-implemented method, comprising: 
     receiving, from an application, a jar file having a class file including a list of methods and classes, the list of methods and classes including a method list and a class list;
     loading, in a batch, all the classes in the list of methods and classes;

     performing first loop operations of a first loop until no new methods and classes are found, the first loop operations including:
          scanning each method within the method list, and
          adding new method(s) and/or class(es) to the list of methods and classes;

     performing first loop operations of a first loop until no new methods and classes are found in the list of methods and classes, the first loop operations including:
          scanning each method within the method list to identify new method(s) and/or class(es) therefrom, and
          adding the identified new method(s) and/or class(es) to the list of methods and classes;

     performing second loop operations of a second loop until no new static method byte codes are identified, the second loop operations including:
          adding identified new static method byte codes to the list of methods and classes,
          executing the first loop, and
          identifying any virtual method(s) and/or interface(s) accessed by the application;

     performing second loop operations of a second loop until no new static method byte codes are identified, the second loop operations including:
          adding identified new static method byte codes to the list of methods and classes,
          executing the first loop, and
          scanning byte code of all the methods in the method list to identify any virtual method(s) and/or interface(s) accessed by the application;

     performing third loop operations of a third loop until no new virtual method(s) and/or interface(s) are identified, the third loop operations including:
          adding, for each of the new identified virtual method(s), all dispatch targets to the method list, and
         executing the second loop;
     performing third loop operations of a third loop until no new virtual method(s) and/or interface(s) are identified, the third loop operations including:
          building, for each of the new identified virtual method(s) and/or interface(s), a class hierarchy describing how the classes within the list of classes are related to one another,
          adding, for each of the new identified virtual method(s), all dispatch targets to the method list, and
          executing the second loop;
     recording, as a conservative class list, the class list as modified by the loop operations; 

     recording, as a conservative class list, the modified class list; 

     forwarding, to the application, the conservative class list.

     forwarding, to the application, the conservative class list.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 22, 28, and 34 recite “recording, as a conservative class list, the class list as modified by the loop operations.”  Claims 22, 28, and 34 recite “first loop operations, second loop operations, and third loop operations.  It is not clear which of first, second, and third loop operations the recited “the loop operations” are referring to.

Appropriate corrections are required. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Step 2A, prong one: whether the claim recites a Judicial Exception? Yes
Independent claim 22 recites receiving, from an application, a jar file having a class file including a list of methods and classes, the list of methods and classes including a method list and a class list; performing first loop operations of a first loop until no new methods and classes are found, the first loop operations including: scanning each method within the method list, and adding new method(s) and/or class(es) to the list of methods and classes; performing second loop operations of a second loop until no new static method byte codes are identified, the second loop operations including: adding identified new static method byte codes to the list of methods and classes, executing the first loop, and identifying any virtual method(s) and/or interface(s) accessed by the application; performing third loop operations of a third loop until no new virtual method(s) and/or interface(s) are identified, the third loop operations including: adding, for each of the new identified virtual method(s), all dispatch targets to the method list, and executing the second loop; recording, as a conservative class list, the class list as modified by the loop operations; and forwarding, to the application, the conservative class list.  Independent claims 28 and 34 recite similar limitations.
The limitations of performing first loop operations including scanning each method, adding new methods and or classes to the list of methods and classes, performing second loop operations including adding identified new static method byte codes, executing the first loop, identifying any virtual methods and/or interfaces; performing third loop operations including adding all dispatch targets and executing the second loop, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “computer,” “a computer hardware system,” “a hardware processor,” “a computer hardware memory having stored therein instructions” “a computer program product,” “a hardware storage device having stored therein computer instructions,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the computer,” “a computer hardware system,” “a hardware processor,” “a computer hardware memory having stored therein instructions” “a computer program product,” “a hardware storage device having stored therein computer instructions,”  language, “performing,” scanning,” “adding,” “executing,” and “identifying” in the context of these claims encompasses a person manually performing the first, second, and third loop operations, which include manually scanning methods, adding methods and/or classes, identifying static method byte codes, virtual methods and/or interfaces, and adding dispatch targets.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. 

Step 2A, prong two: whether the judicial exception is integrated into a practical application? No.
The claims as a whole do not integrate the recited judicial exception into a practical application. Claims 22, 28, and 34 recite receiving a jar file. This is insignificant extra-solution activity of mere data gathering.  Claim 22, 28, and 34 recite recording, as a conservative list, the class list as modified by the loop operation, and forward, to the application, the conservative class list.  This is insignificant extra-solution activity of data outputting.  Claim 22 recites a “computer,” claim 28 recites “a computer hardware system,” “a hardware processor,” claim 34 recites “a computer hardware memory having stored therein instructions” “a computer program product,” and “a hardware storage device having stored therein computer instructions,”  The computer, hardware processor hardware memory, computer program product, and hardware storage device are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole, including these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

Step 2B: evaluate whether the claim provides an inventive concept? No.
The claim does not include additional elements that individually and in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving jar file amounts to insignificant extra-solution activities of data gathering, the additional element of recording, as a conservative list and forward, to the application, the conservative class list amounts to insignificant extra-solution activities of data outputting.  Receiving jar file (i.e., receiving data) is a well understood, routine, and conventional activity, as similarly found by the court in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). Recording a list is a well-understood, routine, and conventional activity, as similarly found by the court in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) (storing and retrieving information in memory). Forwarding a list is a well understood, routine, and conventional activity, as similarly found by the court in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). The additional elements of computer, hardware processor hardware memory, computer program product, and hardware storage device amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Dependent claims: 
Dependent 23, 29, and 35 recite identifying a class as a package private class, and generating a new public class.  Claims 23, 29, and 35 fall within the “Mental Processes” grouping of abstract ideas as a person may manually identify a class as a package private class and generate a new public class. The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent 24, 30, and 36 recite interrogating a package of the package private class to derive a unique new class name, creating a public class sequence, and writing the new public class to a directory.  The recited interrogating a package to derive a new class name, creating a public class sequence, fall within the “Mental Processes” grouping of abstract ideas as a person may manually interrogate a package to derive a new class name, and create a public class sequence.  The recited writing the new public class to a directory is insignificant extra solution activity of data outputting, and it is a well-understood, routine, conventional activity. Dependent claims 25, 26, 31, 32, 37, and 38 recite addition detail of the new public class that is generated (a mental process), these claims fall under the “Mental Processes” grouping of abstract ideas

Dependent claims 27, 33, and 39 disclose the conservative class list is recorded each time the class list is modified.  Recording the conservative class list is insignificant extra solution of data outputting, and it is a well-understood, routine, conventional activity. The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 28, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bacon et al. (US 6,463,581, hereinafter Bacon), in view of Nichols et al. (US 2008/0027945, hereinafter Nichols).

As per claim 22, Bacon teaches a computer-implemented method, comprising: 
receiving, from an application, a method list and a class list (i.e., currentMethods and currentClasses, see at least Fig. 4, Fig. 5, column 7, lines 52-64); 
performing first loop operations of a first loop until no new methods and classes are found (see at least Fig. 4, Fig. 5, column 4, line 48 – column 12, line 10), the first loop operations including: 
scanning each method within the method list (i.e., processing each method in currentMethods, see at least Fig. 4, Fig. 5, column 4, line 48 – column 12, line 10), and 
adding new method(s) and/or class(es) to the list of methods and classes (i.e., determine a set of call sites in that method that may be executed and a set of classes that may be instantiated in that method, see at least Fig. 4, Fig. 5, column 4, line 48 – column 12, line 10); 
performing second loop operations of a second loop until no new static method byte codes are identified (see at least Fig. 4, Fig. 5, column 4, line 48 – column 12, line 10), the second loop operations including: 
adding identified new static method byte codes to the list of methods and classes (i.e., for each reachable direct call to method A.f() in m, add method A.f() to newMethods, see at least Fig. 4, Fig. 5, column 4, lines 30-34), 
executing the first loop (see at least Fig. 4, Fig. 5, column 4, line 48 – column 12, line 10), and 
identifying any virtual method(s) and/or interface(s) accessed by the application (i.e., add new virtually called methods, see at least Fig. 4, Fig. 5, column 4, line 48 – column 12, line 10); 
performing third loop operations of a third loop until no new virtual method(s) and/or interface(s) are identified (see at least Fig. 4, Fig. 5, column 4, line 48 – column 12, line 10), the third loop operations including: 
adding, for each of the new identified virtual method(s), all dispatch targets to the method list (i.e., add method that a dynamic dispatch to A.f() resolves to, see at least Fig. 4, Fig. 5, column 4, line 48 – column 12, line 10), and 
executing the second loop (see at least Fig. 4, Fig. 5, column 4, line 48 – column 12, line 10).
Bacon does not explicitly teach a jar file having a class file including a list of methods and classes; recording, as a conservative class list, the class list as modified by the loop operations; and forwarding, to the application, the conservative class list.
Nichols teaches a jar file having a class file including a list of methods and classes, the list of methods and classes including a list of classes and a list of methods (i.e., Java Archive (JAR) file identifying all Java class files contained in the Java application, bundle definition includes a list of methods, see at least [0009], [0032], [0059]);
 recording, as a conservative class list, a class list as modified by loop operations (i.e., generating the validation API attribute list based on the list of required bundles and the list of required classes, see at least [0010]); and 
forwarding, to the application, the conservative class list (i.e., add attribute list to a descriptor, such as a JAD file, see at least [0015], [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bacon to receive a jar file having a class file including a list of methods and classes, the list of methods and classes including a list of classes and a list of methods as similarly taught by Bacon because Bacon’s method operates on Java applications (see at least column 3, lines 21-25 of Bacon), and it would have been obvious to determine an initial set of reachable classes and methods using known methods in the art for Java applications such as through using a Jar file.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Bacon to record, as a conservative class list, the class list as modified by the loop operations, and forward, to the application, the conservative class list as similarly taught by Bacon because Bacon teaches the output can be compressed to form a Jar file, and the invention may be used for different optimization purposes (see at least column 2, lines 4-9, column 13, lines 19-21 of Bacon), and it would have been obvious to use the reachable method analysis result to ensure a Java application is not installed on a device that does not support all the required APIs (see at least [0005] of Nichols).

As per claim 28, this is the computer hardware system claim of claim 22.  Therefore, it is rejected using the same reasons as claim 22.

As per claim 34, this is the computer program product claim of claim 22.  Therefore, it is rejected using the same reasons as claim 22.
Claims 23, 29, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bacon, in view of Nichols, further in view of Schwabe (US 7,158,993), further in view of “XPTTools: Step 8g: Implement, JunitX Enhancements” (hereinafter JunitX).

As per claim 23, Bacon does not explicitly teach wherein the second loop operations include: identifying a class as a package private class; and generating, based upon the package private class being identified, a new public class for the package private class.
Schwabe teaches identifying a class as package private class (i.e., a list excluding private classes, see at least column 7, lines 58-66).
JunitX teaches generating, based upon a package private class being identified, a new public class for the package private class (i.e., to test private or protected code, we need to create a proxy class in the same, see at least page 1, paragraphs 1, 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Bacon such that the second loop operations include: identifying a class as a package private class; and generating, based upon the package private class being identified, a new public class for the package private class as similarly taught by Schwabe and JUnitX to allow private classes to be tested (see page 1, paragraph 1 of JUnitX).
As per claim 29, this is the computer hardware system claim of claim 23.  Therefore, it is rejected using the same reasons as claim 23.

As per claim 35, this is the computer program product claim of claim 23.  Therefore, it is rejected using the same reasons as claim 23.
Claims 27, 33, and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bacon, in view of Nichols, further in view of Capriles et al. (US 6,064,814, hereinafter Capriles).

As per claim 27, Bacon does not explicitly teach wherein the conservative class list is recorded each time the class list is modified.
Capriles teaches a database maintaining cross reference information from a reference object is updated each time an aspect of the reference object is modified (see at least column 13, lines 51). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Bacon such that the conservative class list is recorded each time the class list is modified as similarly taught by Capriles to allow changes to be maintained automatically.

As per claim 33, this is the computer hardware system claim of claim 27.  Therefore, it is rejected using the same reasons as claim 27.

As per claim 39, this is the computer program product claim of claim 27.  Therefore, it is rejected using the same reasons as claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121